DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

After a thorough search of the present application and in light of prior art made of record, applicant’s amendments and remarks filed on February 4, 2022, claims 1-20 are hereby allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1 and 11.

The prior art of record Dhuse et el. (US 2009/0094250 A1) teaches, an improved system is disclosed for ensuring the integrity of data stored on a dispersed data storage network. Checksums are used to ensure integrity of both data segments and data slices. Checksums appended to data slices are checked by receiving slice servers to ensure that no errors occurred during transmission. Slice servers also periodically recalculate checksums for stored data slices to ensure that data slices have not been corrupted during storage. Checksums appended to data segments are checked when data segments are read from the storage network.

The prior art of record Gladwin et al. (US 2009/0094251 A1) teaches, a system, method, and apparatus for implementing a plurality of dispersed data storage networks using a set of slice servers are disclosed. A plurality of information records are maintained, with each information record corresponding to a dispersed data storage network. The information record maintains what slice servers are used to implement the dispersed data storage network, as well as other information needed to administer a DDSN, such as the information dispersal algorithm used, how data is stored, and whether data is compressed or encrypted.

As per claim 1:
The prior art or records Dhuse et el. or Gladwin et al., taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “determining a plurality of identifiers corresponding to the data; generating integrity information based on the plurality of identifiers by performing a cyclic redundancy check; and storing the plurality of data slices, the plurality of identifiers, and the integrity information in a storage system.”
Consequently, claim 1 is allowed over the prior arts. Independent claim 11 includes similar limitations of independent claim 1 and, therefore, is allowed for similar reasons. 

The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-10 and 12-20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.

An updated search of prior arts has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the claimed subject matter as described above and reflected by the combined elements in each of the independent claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112